Exhibit 10.36

FORM FOR 2009 LTIP – FOR ML 1 – ML 3B

“PSU GRANT”

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT GRANT

This PERFORMANCE STOCK UNIT GRANT, dated as of                      (the “Date
of Grant”), is delivered by American Water Works Company, Inc. (the “Company”)
to              (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has adopted a 2009 long-term incentive
program (“2009 LTIP”) pursuant to which designated employees will be granted
equity awards (the “Equity Award”) for shares of Common Stock of the Company,
par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of two separate grants, a nonqualified
stock option and a performance stock unit grant;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2009 LTIP and to grant the Participant an Equity Award under
the 2009 LTIP; and

WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2009 LTIP shall be
issued under the American Water Works Company, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”) and the terms and conditions of such performance
stock unit shall be memorialized in this grant (the “Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1. Grant of Performance Stock Units. Subject to the terms and conditions set
forth in this Grant and the Plan, the Company hereby grants to the Participant
             performance stock units (the “Performance Units”). The Performance
Units are contingently awarded and will be earned and distributable if and only
to the extent that the performance goals and other conditions set forth in this
Grant are met. Each Performance Unit shall be a phantom right and shall be
equivalent to one share of Company Stock on the applicable payment date, as
described in Paragraph 5 below. The number of Performance Units set forth above
is equal to the target number of shares of Company Stock that the Participant
will earn for 100% achievement of the performance goals described in Paragraph 3
below (the “Target Award”)

2. Performance Unit Account. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (the
“Performance Unit Account”) for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant. The Participant shall not have any interest in any fund or specific
assets of the Company by reason of this grant or the Performance Unit Account
established for the Participant.



--------------------------------------------------------------------------------

3. Performance Goals.

(a) Unless a Change of Control (as defined below) occurs prior to the end of the
Performance Period (as defined below), the distribution of the shares of Company
Stock attributable to the Performance Units is contingent upon achievement of
the performance goals described in subparagraph (b) below for the Performance
Period and the Participant satisfying the continuation of employment and service
with the Employer (as defined in the Plan) requirement described in Paragraph 4
below.

(b) The Company’s Total Stockholder Return (“TSR”) will be compared to the
return of the Dow Jones Utility Index (the “Index”) over the Performance Period.
The actual number of Performance Units the Participant earns may be greater or
less than the Target Award, or even zero, based on the Company’s TSR relative to
the performance of the Index, as set forth below. No Performance Units will be
earned if the Company’s TSR relative to the Index is below the threshold level.

 

Level of Achievement

   Percentile
Ranking
Relative
to Index     Percentage
of Target
Award
Earned  

Maximum

   80 th   150 %

Target

   65 th   100 %

Threshold

   35 th   50 %

If actual performance is between measuring points, the number of Performance
Units the Participant earns will be interpolated.

(c) TSR represents Company Stock price performance and dividend accumulation
over the Performance Period. For purposes of this calculation, the initial
Company Stock price and the ending Company Stock price are determined using the
30-day average Company Stock price for the first December 31 and the last
December 31 of the Performance Period, as applicable. The 30-day average Company
Stock price is the average of the daily closing Company Stock prices for the 15
trading days before and after the applicable December 31. To determine Company
Stock price performance, a dividend adjustment factor will be determined. The
dividend adjustment factor takes into account each per share dividend paid for
the Performance Period as well as the effect of any appreciation in Company
Stock price by reason of deeming the dividend to be reinvested in the Company
Stock. TSR is determined by adjusting the ending Company Stock price as
determined above by the dividend adjustment factor and comparing it to the
initial Company Stock price. The initial Company Stock price is $             
per share.

 

-2-



--------------------------------------------------------------------------------

(d) At the end of the Performance Period, the Committee will determine whether
and to what extent the performance goals have been met and the number of
Performance Units the Participant has earned, if any. Except as described in
Paragraph 4 below, the Participant must be employed by, or providing service to,
the Employer on the last day of the Performance Period in order to earn the
Performance Units.

(e) If a Change of Control occurs prior to the end of the Performance Period,
then the Performance Period will end on the date of the Change of Control and
the Performance Units will be deemed earned at the target level as of the date
of the Change of Control (the “Change of Control Date”). For purposes of this
Grant, the term “Change of Control” shall mean as such term is defined in the
Plan, except that a Change of Control shall not be deemed to have occurred for
purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations.

(f) For purposes of this Grant, the term “Performance Period” shall mean the
three-year period beginning on January 1, 2009 and ending December 31, 2011.

4. Termination of Employment or Service.

(a) If, at least one year after the beginning of the Performance Period, but
prior to the end of the Performance Period, the Participant ceases to be
employed by, or provide service to, the Employer on account of any reason other
than a termination for Cause (as defined below), the Participant will earn a
pro-rata portion of the Performance Units, if the performance goals and the
requirements of this Grant are met as of the last day of the Performance Period.
The prorated portion will be determined as the number of Performance Units that
would have been earned if the Participant had remained employed through the last
day of the Performance Period, multiplied by a fraction, which fraction shall be
equal to (i) 1/3, if the Participant’s employment or service with the Employer
terminates on or after January 1, 2010, but prior to January 1, 2011; (ii) 2/3,
if the Participant’s employment or service with the Employer terminates on or
after January 1, 2011, but prior to January 1, 2012; and (iii) 3/3, if the
Participant’s employment or service terminates with the Employer on or after
January 1, 2012. If the Participant ceases to be employed by, or provide service
to, the Employer for any reason other than on account of Cause, the prorated
number of Performance Units will be distributed in accordance with Paragraph 5.

(b) If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the performance goals. For
purposes of this Grant, the term “Cause” shall mean a finding by the Committee
that the Participant (A) has breached his or her employment or service contract
with the Employer, if any; (B) has engaged in disloyalty to the Employer,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty; (C) has disclosed trade secrets or confidential
information of the Employer to persons not entitled to receive such information;
(D) has breached any written noncompetition or nonsolicitation agreement between
the Participant and the Employer; or (E) has engaged in such other behavior
detrimental to the interests of the Employer as the Committee determines.

 

-3-



--------------------------------------------------------------------------------

5. Time and Form of Payment with Respect to Performance Units. Unless an
election is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned within seventy
(70) days following the earlier of (i) January 1, 2012 (the “Distribution Date”)
or (ii) the Change of Control Date. The Performance Units will be distributed in
shares of Company Stock, with each Performance Unit earned equivalent to one
share of Company Stock. Any Performance Units not earned because of the failure
to attain the performance goals will be forfeited.

6. Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Performance Units that are earned, plus dividend
equivalents earned on such Performance Units as described in Paragraph 7 below,
to a later date, provided that (i) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (ii) the
deferred Distribution Date cannot be earlier than five (5) years from the
original Distribution Date under Paragraph 5 above (or five (5) years from the
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made), and (iii) the election must be made no less than twelve (12) months prior
to the date of the Distribution Date (twelve (12) months prior to the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made). To defer the Distribution Date, the Participant must elect to defer 100%
of the Performance Units, including corresponding dividend equivalents, earned
by the Participant under this Grant and complete the deferral election form
provided to the Participant by the Committee, in the form attached hereto as
Exhibit A or as may subsequently modified in the discretion of the Committee. If
the Participant desires to make a further deferral, the Participant must make
such election on a separate form provided by the Committee for such purpose. Any
such election shall be made in accordance with section 409A of the Code and any
corresponding guidance and regulations issued under section 409A of the Code.
Notwithstanding a Participant’s election pursuant to this Paragraph, if the
Change of Control Date occurs prior to the Deferred Date, the distribution of
the Participant’s earned Performance Units, plus corresponding dividend
equivalents, will be the Change of Control Date. If a Distribution Date is
delayed one or more times pursuant to this Paragraph 6, the new Distribution
Date shall be referred to as the “Deferred Date.”

7. Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected) or the Change of Control Date, if any dividends are
declared with respect to the shares of Company Stock, the Company shall credit
to a dividend equivalent account (the “Dividend Equivalent Account”) the value
of the dividends that would have been distributed if the Performance Units
credited to the Participant’s Performance Unit Account at the time of the
declaration of the dividend were shares of Company Stock. At the same time that
the Performance Units are converted to shares of Company Stock and distributed
to the Participant, the Company shall pay to the Participant a lump sum cash
payment equal to the value of the dividends credited to the Participant’s
Dividend Equivalent Account; provided, however, that any dividends that were
credited to the Participant’s Dividend Equivalent Account that are attributable
to Performance Units that have been forfeited as provided in Paragraph 3 and 4
above shall be forfeited and not payable to the Participant. No interest shall
accrue on any dividend equivalents credited to the Participant’s Dividend
Equivalent Account.

 

-4-



--------------------------------------------------------------------------------

8. Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control (as defined in the Plan) shall apply to
the Performance Units, and, in the event of a Change of Control, the Committee
may take such actions as it deems appropriate pursuant to the Plan and is
consistent with the requirements of section 409A of the Code.

9. Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to distribution pursuant to this
Grant, the Participant is and shall be an unsecured general creditor of the
Company without any preference as against other unsecured general creditors of
the Company, and the Participant hereby covenants for himself or herself, and
anyone at any time claiming through or under the Participant not to claim any
such preference, and hereby disclaims and waives any such preference which may
at any time be at issue, to the fullest extent permitted by applicable law. The
Participant also hereby agrees to be bound by the terms and conditions of the
Plan and this Grant. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Grant and the
Plan and the Participant’s rights to benefits under this Grant and the Plan, and
agrees that all such determinations and decisions of the Committee shall be
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under this Grant and the Plan on behalf of the
Participant.

10. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) The obligation of the Company to deliver shares of Company Stock upon the
Participant earning the Performance Units shall be subject to the condition that
if at any time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of
Company Stock and the payment of cash to the Participant pursuant to this Grant
is subject to any applicable taxes and other laws or regulations of the United
States or of any state having jurisdiction thereof.

(b) As a condition to receive any shares of Company upon conversion of the
earned Performance Units, the Participant agrees:

(i) to be bound by the Company’s policies regarding the limitations on the
transfer of such shares, and understands that there may be certain times during
the year that the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the shares; and

 

-5-



--------------------------------------------------------------------------------

(ii) that 50% of the shares of Company Stock earned by the Participant upon the
distribution of the Performance Units pursuant to this Grant shall not be
tradable until the Participant terminates employment or service with the
Employer.

11. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the shares
of Company Stock, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Participant’s acceptance of this Grant is the Participant’s agreement to be
bound by the interpretations and decisions of the Committee with respect to this
Grant and the Plan.

12. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 7), or the right to vote, with respect to any Performance
Units.

13. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

14. Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Participant only for
the benefit of the Participant. Any attempt to transfer, assign, pledge, or
encumber the Performance Units or dividend equivalents under this Grant by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Grant may be assigned by the Company without the Participant’s
consent.

15. Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant shall be
satisfied by having shares of Company Stock withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, local and other tax liabilities.

 

-6-



--------------------------------------------------------------------------------

16. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

17. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

18. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

19. Section 409A of the Code.

(a) As applicable, this Grant is intended to comply with the requirements of
section 409A of the Code and shall be interpreted and administered to avoid any
penalty sanctions under section 409A of the Code. If any distribution cannot be
provided or made at the time specified herein or as elected by the Participant,
then such distribution shall be provided in full at the earliest time thereafter
when such sanctions cannot be imposed. Unless a valid election is made pursuant
to Paragraph 6 above, in no event may the Participant designate the calendar
year of distribution.

(b) Notwithstanding any provision to the contrary in this Grant, if any of the
distributions under this Grant constitute deferred compensation subject to the
requirements of section 409A of the Code and such amounts are payable to the
Participant upon “separation from service” (within the meaning of section
409A(a)(2)(a)(i) of the Code and its corresponding regulations) from the
Employer, then if at the time of the Participant’s separation from service the
Participant is a “specified employee” (as such term is defined in section
409A(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Company (or any successor thereto) in its sole discretion in accordance with
its specified employee determination policy, then all distributions to the
Participant pursuant to this Grant shall be postponed for a period of six
(6) months following the Participant’s separation from service from the
Employer. The postponed amounts shall be distributed to the Participant in a
lump sum within thirty (30) days after the date that is six (6) months following
the Participant’s separation from service from the Employer, and any amounts
distributable to the Participant after the expiration of such six (6) month
period under this Grant shall continue to be distributed to the Participant in
accordance with the terms of this Grant. If the Participant dies during such
six-month period and prior to the distribution of the postponed amounts
hereunder, the amounts delayed on account of section 409A of the Code shall be
distributed to the personal representative of the Participant’s estate within
sixty (60) days after the date of the Participant’s death, and any amounts not
delayed shall be distributed to the personal representative of the Participant’s
estate in accordance with the terms of this Grant.

 

-7-



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

 

AMERICAN WATER WORKS COMPANY, INC. By:     Its:  

 

-9-